Case 0:04-cv-60573-FAM Document 2850 Entered on FLSD Docket 01/15/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

                                        Fort Lauderdale Division

                               Case Number: 04-60573-CIV-MORENO


   SECURITIES AND EXCHANGE
   COMMISSION et al.,

                  Plaintiff,
   vs.

   MUTUAL BENEFITS CORP. et al.,

               Defendants.
   _________________________________________/

    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
      AND ORDER DENYING WITHOUT PREJUDICE MOTION TO SURCHARGE
                     TRUSTEE FOR EXCESSIVE FEES


          THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate

   Judge, for a Report and Recommendation on Acheron Capital Ltd.'s Motion to Surcharge Trustee

   for Excessive Fees pursuant to § 736.1001, Fla. Stat. (D.E. 2666), filed on June 8, 2020. The

   Magistrate Judge filed a Report and Recommendation (D.E. 2711) on July 8, 2020. The Court

   has reviewed the entire file and record. The Court has made a de novo review of the issues and

   notes that no objections to the Magistrate Judge’s Report and Recommendation were filed. Being

   otherwise fully advised in the premises, it is

          ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Report and

   Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

          ADJUDGED that Acheron Capital Ltd.'s Motion to Surcharge Trustee for Excessive

   Fees pursuant to § 736.1001, Fla. Stat. (D.E. 2666) is DENIED without prejudice for the reasons
Case 0:04-cv-60573-FAM Document 2850 Entered on FLSD Docket 01/15/2021 Page 2 of 2




   stated in the Report and Recommendation.

          DONE AND ORDERED in Chambers at Miami, Florida, this 15th of January 2021.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   United States Magistrate Judge Jared M. Strauss

   Counsel of Record




                                                 2
